Citation Nr: 9925905	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  99-00 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to the retroactive award and payment of 
educational benefits under Chapter 35, Title 38, United 
States Code for the appellant's pursuit of education for the 
period prior to November 13, 1996.


WITNESSES AT HEARING ON APPEAL

Appellant and the Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from January 1968 to January 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 decision of the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The notice of disagreement was 
received in December 1998.  The statement of the case was 
sent to the appellant in December 1998.  The substantive 
appeal was received in January 1999.  In April 1999, the 
appellant testified at a personal hearing before a hearing 
officer at the RO.  At that time, the appellant indicated 
that he was not interested in testifying before a member of 
the Board at another personal hearing.  


FINDINGS OF FACT

1.  In an August 1996 rating decision, entitlement to basic 
eligibility for Chapter 35 benefits was established.  The 
effective date is June 12, 1996.

2.  The appellant's application for Chapter 35 educational 
assistance benefits, VA Form 22-5490, was received on 
November 13, 1997; thereafter, an enrollment certification 
for course work for the period of August 1994 through May 
1996 was also received.  







CONCLUSION OF LAW

Chapter 35 educational benefits may not be paid for education 
pursued by the appellant prior to November 13, 1996, as the 
claim therefor was received by the RO more than one year 
later.  38 U.S.C.A. §§ 3501, 3513 (West 1991); 38 C.F.R. 
§§ 21.3130(e), 21.4131(a) (1998), 64 Fed. Reg. 23772, (May 4, 
1999) (to be codified at 38 C.F.R. § 21.4131(d)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the appellant, who was 
born in August 1975, is the son of the veteran.

In a May 1996 decision, the Board determined that a total 
disability rating for the veteran's post-traumatic stress 
disorder was warranted.  In a June 1996 rating decision, the 
Board's determination was implemented.  Thereafter, in an 
August 1996 rating decision, the RO determined that the total 
disability rating was also permanent and determined that 
entitlement to basic eligibility for Chapter 35 benefits was 
established.  The effective date is June 12, 1996.  The grant 
of basic eligibility for Chapter 35 benefits was based on the 
veteran's permanent and total rating.  

Thereafter, the appellant's original application for Chapter 
35 educational assistance benefits, VA Form 22-5490, was 
received in November 1997.  Subsequently, an enrollment 
certification for course work for the period of August 1994 
through May 1996 was also received.  

In the November 1998 decision letter, the RO granted the 
appellant Chapter 35 benefits effective November 13, 1996, 
which was one year prior to the receipt of his application 
for those benefits.  

Chapter 35 Dependents' Educational Assistance benefits are 
available to a child of a veteran if the eligibility criteria 
are met.  An eligible person is defined at 38 U.S.C.A. § 
3501(a)(1)(A); 38 C.F.R. § 21.3021(a)(1), as the child of a 
veteran who has a total disability permanent in nature 
resulting from a service-connected disability, or who died 
while a disability so evaluated remained in effect.  Since 
the RO has determined that eligibility for Chapter 35 
benefits is established, the appellant contends that he is 
entitled to retroactive payment of educational benefits under 
Chapter 35, Title 38, United States Code for his pursuit of 
education for the period prior to November 13, 1996.  

In order to receive Chapter 35 educational benefits, the 
eligible person, if such person has attained legal majority, 
must file an application as prescribed by the Secretary.  38 
U.S.C.A. § 3513.  If an eligible person has attained the 
person's majority all references in Chapter 35 to parent or 
guardian shall refer to the eligible person.  38 U.S.C.A. 
§ 3501(b).  

The commencing date of the award of Chapter 35 will be the 
latest of the following dates: (1) Date certified by school 
or establishment under paragraph (b) or (c) of this  section; 
(2) Date one year prior to the date of receipt of the 
application or enrollment certification, whichever is later.  
38 C.F.R. § 21.4131(a) (1998).  (The foregoing will 
hereinafter be referred to as the old criteria.)

The legal criteria specifying the commencing date of an award 
of Chapter 35 educational benefits was amended effective June 
3, 1999.  64 Fed. Reg. 23772 (May 4, 1999) (to be codified at 
38 C.F.R. § 21.4131(d)(1)).  This legal criteria provides: if 
the award is the first award of educational assistance for 
the program of education, the commencing date of the award is 
the latest of: (i) The beginning date of eligibility as 
determined by § 21.3041(a) or(b) or by § 21.3046(a) or (b), 
whichever is applicable; (ii) One year before the date of 
claim as defined under 38 C.F.R. § 21.1029(b); (iii) The date 
the educational institution certifies under paragraph (b) or 
(c) of this section; (iv) The effective date of the approval 
of the course, or one year before the date the VA receives 
the approval notice, whichever is later.  (The foregoing will 
hereinafter be referred to as the new criteria.)

As noted, in the present case, the appellant's application 
for Chapter 35 educational assistance benefits was received 
in November 1997.  At the time of receipt of the appellant's 
Chapter 35 application, the appellant had already completed 
the education pursued from August 1994 to May 1996.  Since 
the appellant's application was received in November 1997, he 
was only entitled to receive retroactive payment of Chapter 
35 benefits, effective to November 1996, which was one-year 
prior to the date of the receipt of the application.  Neither 
the old or the new criteria is more favorable to the 
appellant.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

It is not disputed that the appellant's application for 
Chapter 35 benefits was not received by VA earlier than 
November 1997.  The appellant's argument is to the effect 
that he was unable to apply for Chapter 35 benefits prior to 
the determination that established that the veteran was 
entitled to a permanent and total disability rating.  The 
Board notes that there is no evidence that the appellant was 
precluded from filing a Chapter 35 application prior to 
November 1997.  If the appellant had filed his claim for 
Chapter 35 benefits sooner, his claim would have been pending 
when the August 1996 rating decision was made.  

Thus, while the Board is sympathetic to the appellant's 
arguments, the Board notes that similar arguments were 
clearly rejected by the Court in Erspamer v. Brown, 
9 Vet. App. 507 (1996).  There is no basis under law, 
regulation, or case law to grant the appellant's claim to 
Chapter 35 before November 13, 1996.  Thus, his appeal for 
entitlement to the retroactive award and payment of 
educational benefits under Chapter 35, Title 38, United 
States Code for the pursuit of education for the period prior 
to November 13, 1996, must be denied.


ORDER

The appeal is denied.  



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

 

